[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                              No. 10-10164                ELEVENTH CIRCUIT
                                                              JUNE 21, 2010
                          Non-Argument Calendar
                        ________________________               JOHN LEY
                                                                CLERK

                D.C. Docket No. 8:08-cr-00328-VMC-TBM-1

UNITED STATES OF AMERICA,


                                                            Plaintiff-Appellee,

                                   versus

JAMES L. RICHARDSON,

                                                         Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (June 21, 2010)

Before EDMONDSON, BIRCH and CARNES, Circuit Judges.

PER CURIAM:

     James Richardson appeals his 36-month sentence imposed after violating
the terms of his supervised release. He contends that his sentence, which was the

statutory maximum, is procedurally and substantively unreasonable.

                                         I.

      We review the sentence imposed upon the revocation of supervised release

only for abuse of discretion, and we use a two step process. Gall v. United States,

552 U.S. 38, 46, 128 S.Ct. 586, 594 (2007); see also United States v. Sweeting,

437 F.3d 1105, 1106–07 (11th Cir. 2006). First, we must “ensure that the district

court committed no significant procedural error, such as failing to calculate (or

improperly calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the § 3553(a) factors, selecting a sentence based on

clearly erroneous facts, or failing to adequately explain the chosen

sentence—including an explanation for any deviation from the Guidelines range.”

Gall, 552 U.S. at 51, 128 S.Ct. at 597. If we find the sentence to be procedurally

sound, the second step is to review the “substantive reasonableness” of the

sentence, taking into account the totality of the circumstances. Id. “[T]he party

who challenges the sentence bears the burden of establishing that the sentence is

unreasonable in the light of both that record and the factors in section 3553(a).”

United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

      As for procedural error, Richardson contends that the district court’s

                                          2
sentence was based on clearly erroneous facts. He argues that the district court

erred in factoring into its sentencing decision his alleged attack of his girlfriend,

Kristin Powell, because Powell testified at his first revocation hearing that she

made up the attack. The district court did not find that testimony credible,

concluding that Powell “had indeed been hurt very severely, but had—whether it’s

out of fear or out of affection, had changed her testimony . . . .” The district court

instead credited Powell’s statement the day of the attack, the testimony of the

responding police officer, and photographs taken of Powell after the incident.

      We give great deference to a district court’s credibility determinations,

accepting them unless they are clearly erroneous. See United States v. Glinton,

154 F.3d 1245, 1259 (11th Cir. 1998) (“[T]he appellate court shall give due regard

to the opportunity of the [sentencing] court to judge the credibility of the

witnesses, and shall accept the findings of fact of the district court unless they are

clearly erroneous.” (quotation marks omitted)). Richardson’s procedural

challenge fails because the district court’s finding that he attacked Powell was not

clearly erroneous. That conclusion was supported by evidence in the record,

including Powell’s statement the day of the attack, the responding officer’s

testimony, and photographs taken of Powell. We conclude that no procedural

error occurred.

                                           3
      Richardson also challenges the substantive reasonableness of his sentence.

He contends that his 36-month sentence, which was the statutory maximum, is

unreasonable because it is between 3 and 4 times the guidelines range. We

disagree. Given Richardson’s extensive criminal history, we cannot say that the

district court’s sentence is substantively unreasonable.

      AFFIRMED.




                                          4